Bigelow, J.
There is nothing in the several acts incorporating the city of Lowell, or in the ordinances and by-laws of the city, which confers any authority on the mayor to employ counsel in behalf of the city. Such authority must be expressly conferred, and does not exist in the mayor by reason of the general duties and powers conferred on him by law. Butler v. Charlestown, 7 Gray, 12.
The vote of the mayor and aldermen and common council, on which the plaintiff relies, only authorized the employment of counsel in the suit then commenced against the city by the Central Bridge Corporation for damages. This conferred on the mayor full power to retain counsel for the purpose of procuring evidence, preparing the case for trial, and for doing every act usual and proper in the conduct and management of the suit in all its stages. But it cannot be held to include an authority to procure the services of an attorney for the sole purpose of obtaining the passage of an act through the legislature, designed to diminish the claim for damages against the city; because such services in the conduct of a suit at law were not only unusual and extraordinary, but of themselves of questionable legality, as being contrary to public policy, and could not have been contemplated by the government of the city in passing the vote by which authority was conferred on the mayor.
We do not see that the city solicitor' had any more ample powers, either under the city ordinances or the mayor’s directions, than the mayor himself had, to employ the plaintiff to vender the services for which he seeks to recover compensation in this action. Exceptions overruled.